--------------------------------------------------------------------------------

[exhibit10-17x1x1.jpg]


  A021101 Nord Resources Corporation   1 West Wetmore Road   Suite 203   Tucson,
AZ 85705 2nd January, 2013 USA  

Dear Wayne,

We confirm having PURCHASED from you under our contract A021101 as follows

Material:

Johnson Camp Copper Cathodes.

 



Term:

January 1, 2013 through March 31, 2013, and then renewable by mutual agreement
unless otherwise terminated as provided herein.

 



Quantity:

One hundred percent (100%) of production, estimated at three hundred (300) short
tons.

 



Shipment:

As produced.

 



Delivery:

FCA Johnson Camp refinery, near Benson, AZ.

 



Payment:

Nett cash by wire transfer in US Dollars to the Seller’s nominated account on
Monday of the following week of production after presentation of invoice and
release.

 



Price:

The Comex Spot Settlement on each Friday for that weeks production, should the
market be closed on Friday, Thursdays settlement will apply, Any production over
the weekend and advised to Red Kite prior to the close, will be priced basis
Monday’s settlement less 4 cents per pound.

 



For material below Grade 1 but within ASTM B-115-2004 Grade 2 quality
specifications (“Grade 2”), the parties will agree on a quality adjustment that
is representative of transactions between major copper producers and consumers.

 



For Material below Grade 2, Buyer and Seller will negotiate in good faith, on a
shipment by shipment basis, on the commercial terms which reflect fair market
value.

 



Forecasts:

Seller shall provide Buyer with a monthly forward production forecasts fifteen
(15) days prior to each month and shall promptly notify Buyer of any material
change in its most recent production forecast.

[exhibit10-17x1x2.jpg]


1

--------------------------------------------------------------------------------


Title and Risk:

Title and legal ownership of Cathode sold shall pass from Seller to Buyer upon
Delivery. Material shall be at the risk of Buyer at all times after it has been
delivered to Buyer or otherwise made available to Buyer.

 



Assignment:

Subject to the consent of Seller, Buyer may at any time assign its rights and
interests in this proposed Agreement, in whole or in part, to any financial
institution, affiliate of the Buyer, or third party.

 



Termination:

Either party shall have the right, by providing thirty (30) days prior written
notice to the other party, to terminate this Agreement if


  (a)

the other party commits a material breach of any of the terms and conditions of
the Agreement; or

        (b)

any distress, execution or other process is levied upon any of the assets of the
other party; or

        (c)

the other party closes or threatens to cease to carry on its business; or

        (d)

the other party has a bankruptcy order made against it, makes an arrangement or
composition with its creditors, convenes a meeting of creditors, enters into
liquidation or commences any other proceedings relating to insolvency or
possible insolvency; or

        (e)

the financial position of the other party deteriorates to such an extent that in
its opinion the capability of the other party to fulfill its obligations under
the Agreement has been placed in jeopardy.


Any such termination shall be without prejudice to any rights accrued or duties
arising prior to termination.

 



Force Majeure:

Seller reserves the right to defer the date of delivery or to reduce the volume
of Material supplied if prevented from or delayed in the conduct of its business
due to circumstances beyond the reasonable control of Seller, including, without
limitation, acts of God, governmental actions, war or national emergency, acts
of terrorism, protests, riots, civil commotions, fires, explosions, floods,
epidemics, lock-outs, strikes or other labor disputes (whether or not relating
to Seller’s workforce), or restraints or delays affecting carriers or delay in
obtaining supplies of adequate or suitable materials.

 



General Provisions:

If any provision of this Agreement is found by any court, administrative
tribunal or arbitrator to be invalid or unenforceable in whole or in part, the
remaining portions of the Agreement shall be deemed severable and shall continue
in full force and effect.

[exhibit10-17x1x2.jpg]


2

--------------------------------------------------------------------------------


Any failure or delay by either party in enforcing any rights under this
Agreement shall not be construed as a waiver of any rights under this Agreement.

 



Any waiver of any breach or default under this Agreement shall not constitute a
waiver of any subsequent breach or default and shall in no manner affect any
other terms of this Agreement.

 



No provision of this Agreement shall be enforceable by any person or entity that
is not a party to this Agreement.

 



Governing Law:

The formation, existence, construction, performance, validity and all aspects of
this Agreement shall be governed by Arizona law without reference to principles
of conflict of laws.

 



Arbitration:

Any dispute arising out of or in connection with this Agreement shall be
referred to and settled by final and binding arbitration to be conducted in
Maricopa County, Arizona, pursuant to the following provisions.

 



The arbitration shall be conducted by an Arbitrator mutually selected by the
parties to the dispute. If said parties are unable to agree upon an Arbitrator
within fourteen (14) days of notice of a dispute, the parties shall each appoint
an Arbitrator. These two Arbitrators shall then select a third Arbitrator. All
three Arbitrators shall have substantial commercial experience in the base
metals industry.

 



The costs of the Arbitrators shall be paid one-half by each party to the dispute
pending the final resolution of the arbitration, at which time the Arbitrators
shall have the right to order such fees be paid by the non- prevailing party if
the majority of the Arbitrators determine that the non- prevailing party was
unreasonable in maintaining its position in the matter which caused the dispute.
In addition, the Arbitrators shall have the right to award attorneys’ fees and
other costs of arbitration against the non-prevailing party.

 



An arbitration arising under this Agreement shall be controlled by the rules
promulgated by the American Arbitration Association for the resolution of
commercial disputes, except those rules requiring use of the American
Arbitration Association to administer the proceeding.

 



The Arbitrators shall have the authority to take any action to require the
arbitration proceeding to be completed and the Arbitrators’ award issued within
one hundred fifty (150) days of the selection of the Arbitrators. The
Arbitrators shall have the authority to resolve any dispute regarding the terms
of this Agreement or any document related hereto. The

[exhibit10-17x1x2.jpg]


3

--------------------------------------------------------------------------------

Arbitrators, either during the pendency of the arbitration proceeding or as part
of the arbitration award, may grant provisional or ancillary remedies.

Any arbitration proceeding hereunder shall be brought only in Maricopa County,
Arizona, and both parties consent to the jurisdiction therein. The parties to
the Agreement hereby waive any and all rights to appeal the decision of the
Arbitrators and further agree that the Arbitrator’s decision as to any dispute
arbitrated pursuant hereto shall be final and binding. Judgment upon the
Arbitrators’ award may be entered in any court having jurisdiction.

Buyer  Seller     /s/ Barry Feldman /s/ Wayne Morrison     Barry Feldman Wayne
Morrison Senior Vice President Chief Executive Officer

[exhibit10-17x1x2.jpg]


4

--------------------------------------------------------------------------------

[exhibit10-17x1x1.jpg]

 


TERMS AND CONDITIONS OF PURCHASE

1.

Interpretation

1.1.

The definitions and rules of interpretation in this condition apply in these
Conditions. Company: Red Kite Master Fund Limited

Contract: the Order and the Seller’s acceptance of the Order.

Goods: any goods agreed in the Contract to be purchased by the Company from the
Seller (including any parts of them).

Order: the Company’s written instructions to supply the Goods, incorporating
these Conditions.

Seller: the person, firm or Company who accepts the Company’s Order.

    2.

Application of Terms

2.1.

Subject to any variations under condition 2.4, these Conditions are the only
conditions upon which the Company is prepared to deal with the Seller and they
shall govern the Contract to the entire exclusion of all other terms and
conditions.

2.2.

Each Order for Goods by the Company from the Seller shall be deemed to be an
offer of the Company to buy Goods subject to these Conditions and no Order shall
be accepted until the Seller either expressly by giving notice of acceptance, or
impliedly by fulfilling the Order, in while or in part accepts the offer.

2.3.

No terms and conditions endorsed upon, delivered with or contained in the
Seller’s quotation, acknowledgement or acceptance of order, specification or
similar document shall form part of the Contract and the Seller waives any right
which it otherwise might have to rely on such terms and conditions.

2.4.

These Conditions apply to all the Company’s purchases and any variation to these
conditions shall have no effect unless expressly agreed in writing and signed by
an authorised person of the Company.

    3.

Delivery and Risk

3.1.

Unless otherwise provided in the Contract or in these Conditions, the lncoterms,
latest version, shall apply to the Contract.

3.2.

Time for delivery shall be of the essence.

3.3.

If any Goods are not delivered on the due date then, without prejudice to any
other rights which it may have, the Company reserves the right to:

3.3.1.

cancel the Contract in whole or in part;

3.3.2.

refused to accept any subsequent delivery of the Goods which the Seller
attempted to make;

3.3.3.

recover from the Seller any expenditure reasonably incurred by the Company in
obtaining the Goods in substitution from another supplier; and

3.3.4.

claim damages for any additional costs, loss or expenses incurred by the Company
which are in any way attributable to the Seller’s failure to deliver the Goods
on the due date.

[exhibit10-17x1x2.jpg]


1

--------------------------------------------------------------------------------


4.

Quality and Indemnity

4.1.

The Goods shall be of the best quality, material and workmanship, be without
fault and conform in all respects with the Order and specifications supplied or
advised by the Company to the Seller.

4.2.

The Seller shall keep the Company indemnified in full against all direct,
indirect or consequential liabilities (all three of which terms include, without
limitation, loss of profit, loss of business, depletion of goodwill and like
loss), loss damages, injury, costs and expenses (including legal and other
professional fees and expenses) awarded against or incurred pre-paid by the
Company as a result of or in connection with

4.2.1.

defective materials, quality or workmanship;

4.2.2.

any claim made against the Company in respect of any liability, loss, damage,
injury, cost or expense sustained by the Company’s employees, agents or by any
customer or third party to the extent that such liability, loss, damage, injury,
cost or expense was caused by, relates to or arises from the Goods as a
consequence of direct or indirect breach or negligent performance or failure or
delay in performance of the terms of the Contract by the Seller.

      5.

Price

5.1.

The price for the Goods shall be stated in the Order and unless otherwise agreed
by the Company in writing shall be exclusive of value added tax but inclusive of
all other charges.

5.2.

Time for payment shall not be of the essence.

    6.

Licenses

6.1.

The Seller shall obtain and keep in good standing all governmental permits and
licenses, as the case may be, which are necessary or expedient for the
performance of the Seller’s obligations under the Contract.

    7.

Termination

7.1.

The Company shall have the right at any time by giving notice in writing to the
Seller to terminate the Contract forthwith if

7.1.1.

the Seller commits a material breach of any of the terms and conditions of the
Contract; or

7.1.2.

any distress, execution or other process is levied upon any of the assets of the
Seller; or

7.1.3.

the Seller closes or threatens to cease to carry on its business; or

7.1.4.

the Seller has a bankruptcy order made against him, makes an arrangement or
composition with his creditors, convenes a meeting of creditors, enters into
liquidation or commences any other proceedings relating to insolvency or
possible insolvency; or

7.1.5.

the financial position of the Seller deteriorates to such extent that in the
opinion of the Company the capability of the Seller adequately to fulfil its
obligations under the Contract has been placed in jeopardy.

7.2.

The termination of the Contract, however arising, shall be without prejudice to
the rights and duties of the Company accrued prior to termination.

[exhibit10-17x1x2.jpg]


2

--------------------------------------------------------------------------------


8.

Force Majeure

8.1.

The Company reserves the right to defer the date of delivery or payment or to
cancel the Contract or reduce the volume of the Goods ordered if prevented from
or delayed in the carrying on of its business due to circumstances beyond the
reasonable control of the Company including, without limitation, acts of God,
governmental actions, war or national emergency, acts of terrorism, protests,
riot, civil commotion, fire, explosion, flood, epidemic, lock-outs, strikes or
other labour disputes (whether or not relating to either party’s workforce), or
restraints or delays affecting carriers or inability or delay in obtaining
supplies of adequate or suitable materials.

    9.

General

9.1.

The Seller shall not be entitled to assign the Contract or any part thereof
without the prior written consent of the Company.

9.2.

The Company may assign the Contract or any part of it to any person, firm or
company.

9.3.

Each rights and remedy of the Company under the Contract is without prejudice to
any other right or remedy that the Company may have whether under the Contract
or otherwise.

9.4.

If any provision of the Contract is found by any court, tribunal or
administrative body of competent jurisdiction to be wholly or partly illegal,
invalid, void, voidable, unenforceable or unreasonable it shall, to the extent
of such illegality, invalidity, voidness, voidability, unenforceability or
unreasonableness, be deemed severable and the remaining provisions of the
Contract and the remainder of such provision shall continue in full force and
effect.

9.5.

Failure or delay by the Company in enforcing or partially enforcing any
provision of the Contract shall not be construed as a waiver of any of its
rights under the Contract.

9.6.

Any waiver of the Company of any breach of, or default under, any provision of
the Contract by the Seller shall not be deemed a waiver of any subsequent breach
or default and shall in no way affect the other terms of the Contract.

9.7.

The parties to the Contract do not intend that any term of the Contract shall be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person that is not a party to it.

    10.

Governing Law and Jurisdiction

10.1.

The formation, existence, construction, performance, validity and all aspects of
the Contract shall be governed by English law.

10.2.

All disputes arising out of or in connection with the Contract shall be finally
settled by arbitration in London pursuant to the Rules and Regulations of the
London Metal Exchange.

[exhibit10-17x1x2.jpg]


3

--------------------------------------------------------------------------------